Citation Nr: 1760717	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-44 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from May 1948 to May 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

The competent, probative evidence establishes that the Veteran does not meet the diagnostic criteria for PTSD.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2013.  Service treatment and personnel records, VA and private treatment records, and numerous lay statements are associated with the claims file.  VA provided a relevant examination as discussed further in the decision.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal and neither the Veteran nor his current or former representative has raised any issues with the duty to notify or assist.  Hence, no further notice or assistance to the Veteran is required.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The particular requirements for establishing service connection for PTSD are separate and distinct from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The Veteran contends that he has PTSD due to events during his military service.  Specifically, in October 2014 correspondence, he asserted that in the Winter of 1951 he and another soldier were on guard duty in Puson, South Korea, and were notified of two trespassers on the compound.  The Veteran related that the other soldier shot and killed the intruder coming from the front and he fatally shot the other intruder after he failed to heed instructions to halt.  The Veteran reported he "was very much shaken about this incident" and had experienced "continuous nightmares due to this and many other incidents that he experienced" during military service.

For purposes of establishing service connection for PTSD, fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

The Veteran's identified military stressor is the sort that involves fear of hostile military activity.  Consequently, if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.

The PTSD diagnosis must be made in accordance with the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM).  38 C.F.R. § 4.125(a).  The Board notes that the Fifth Edition of the DSM (DSM-5) recently replaced the Fourth Edition of the DSM (DSM-IV).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to now refer to certain mental disorders in accordance with the DSM-5.  As the provisions of the interim final rule only apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014, the DSM-IV is applicable to claims certified to the Board prior to that date.  The Veteran's claim for service connection for PTSD was received in March 2013 and is properly evaluated under DSM-IV diagnostic criteria.

Turning to the evidence, the Veteran's service treatment records are silent for complaints, findings, or treatment for psychiatric problems.  In a May 1952 discharge report of medical history, the Veteran denied currently or ever having frequent or terrifying nightmares, frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  Medical examination reports at entrance and discharge in May 1948 and May 1952, respectively, documented normal psychiatric function on clinical evaluation.

The Veteran's service personnel records confirm his service in Pusan, Korea, from August 1950 through January 1952, followed by ten days of service in Japan before returning to the United States.  His principal duty was identified as mechanic, auto mechanic, fork lift [operator], supply handler, and dispatcher.  Awards included the Korean Service Medal with 5 Bronze Service Stars and the U.N. Service Medal, neither of which is indicative of combat.

In June 1952 correspondence, a private ENT physician opined that the Veteran's acute blepharoconjunctivitis in both eyes "began while he was in Korea where he underwent a great deal of strain, sleeplessness, and irregular meals."  An April 1956 VA examination report pertinent to other claimed disabilities documented normal psychiatric function.  

A February 1999 VA primary care note reflects that the Veteran presented for a history and physical to establish care.  He denied mental health problems.  Subsequent VA treatment records reflect that depression and/or PTSD screening was conducted during clinic visits in July 2000, January 2001, November 2001, November 2003, June 2005, December 2005, October 2008, November 2009, December 2010, December 2011, and March 2013.  The screening results were consistently negative with one exception.

In June 2006, depression screening was reported as positive.  The Veteran admitted often feeling down, depressed, or hopeless during the past month and attributed his symptoms to family problems.  During a primary care visit in October 2006, the Veteran stated he was not interested in any mental health consultation, did not believe in medications for mental health, and believed his depression symptoms were due to "family problems that [were] resolving."  Further assessment indicated that the Veteran did "not meet criteria for major depressive disorder."  

In September 2013, the Veteran was afforded a VA fee-basis examination.  He described two military stressors to the examining clinical psychologist.  First, he related that he was frequently required to drive a truck above the 38th parallel when stationed in Korea.  On one occasion during the winter, he was the gunner on the vehicle, fell asleep in the gunner position, and sustained injuries described as "frostbite" to his eyes, requiring two weeks of hospitalization.  The examiner believed the reported stressor related to the Veteran's fear of hostile military activity because he was performing the duties of a gunner when he injured his eyes and while hospitalized saw another soldier who had been blinded due to military activity.  The examiner explained that the Veteran "became acutely aware of the possibility of sustaining injuries or even death due to his military activities."  Second, the Veteran described the event during which he and another soldier were performing guard duty in Pusan, Korea when each shot and killed an enemy intruder on the U.S. military compound.  

The Veteran identified current symptoms as "mild anxiety and infrequent nightmares that sometimes occur after he watches 'war movies,'" adding that he had been able to effectively cope with both of these issues.  He associated his mild anxiety with his concerns for his two adult sons living with him.  He denied receiving any counseling or medication for any psychiatric/psychological problems.  The examiner noted mild concentration impairment on examination, which he believed was more likely than not associated with the Veteran's advancing age.

Following a review of the claims file and examination of the Veteran, the examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD, or any other mental disorder, under DSM-IV criteria.

In correspondence received in October 2014, the Veteran provided additional details regarding injury and subsequent infections to his eyes during service.  Among numerous lays statements also submitted in October 2014, family members described their individual observations that the Veteran mentions the Korean War almost daily; had become "more irritable, restless," and had more disturbed sleep; and had become less engaged or social. 

The Board has considered the medical and lay evidence of record and finds that service connection for PTSD, or any other psychiatric disorder, is not warranted.

To the extent the Veteran contends that he has PTSD, he is not competent to provide such a diagnosis.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  However, he is competent to describe events he experienced during military service, to identify many symptoms associated with psychiatric impairment, and to report the onset and continuity of many symptoms associated with psychiatric impairment.

Here, the Board finds generally credible the Veteran's reported traumatic military experiences and emphasizes that the September 2013 VA fee-basis examiner also found the reported events sufficient to satisfy the threshold criteria of exposure to a traumatic event for a PTSD diagnosis.  The Board also finds the accounts by the Veteran's family members generally credible regarding their observations that he has become more irritable and withdrawn.

Despite credible evidence of exposure to traumatic military events, an episode of depressed mood for a period in 2006, and reported mild anxiety and infrequent nightmares on examination in September 2013, the Board finds the most persuasive evidence of record establishes that the Veteran does not have a current PTSD disability or other current psychiatric disorder.

In this regard, the Board finds the conclusions of the September 2013 examining clinical psychologist that the Veteran did not have PTSD or any other psychiatric disorder to be of significant probative weight because he explained the reasons for his conclusions based on an accurate characterization of the evidence of record and detailed examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

Moreover, these conclusions are consistent with the other evidence of record.  Here, 14 years of VA treatment records are entirely void of complaints or findings suggestive of any current, chronic psychiatric impairment, to include the Veteran's negative answers to the PTSD and depression screening tool questions (except for a period in 2006).  While the absence of evidence does not by itself warrant a negative inference, here given the many years during which the Veteran sought treatment for multiple medical disorders, a notation or reference to psychiatric symptoms, to include during PTSD or depression screening, would be expected in these records if the Veteran were experiencing ongoing psychiatric problems.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded"); see also Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  As such, these records support the conclusion of the September 2013 VA examiner and weigh against any finding of current psychiatric impairment, including PTSD. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  38 U.S.C. § 1110.  The PTSD regulation specifically requires medical evidence of PTSD.  38 C.F.R. § 3.304(f).  The above analysis reflects there is no such evidence.  In addition, a claim for service connection for PTSD must be considered to encompass a claim for service connection for any psychiatric disorder where the evidence of record raises this issue.  Clemons, 23 Vet. App. at 4-5.  Here, however, the issue has not been raised because the most probative evidence on this question, that of the September 2013 VA examiner, reflects that the Veteran does not have a psychiatric disorder, and this is consistent with the other evidence of record.  The Board has therefore not broadened the claim to include psychiatric disorders other than PTSD.

Accordingly, where, as here, there is competent and persuasive medical evidence establishing that the Veteran does not have a current psychiatric disability, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the first essential criterion for a grant of service connection, evidence of a current PTSD diagnosis or other psychiatric disorder, has not been met.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


